07/21/2020


    IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0455



                             No. DA 19-0455

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JACOB WILLIAM ABEL
,
        Defendant and Appellant.


                                 ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing as well as agreement,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 2, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     July 21 2020